DETAILED ACTION
The present application, filed on 10/29/2020, is being examined under the first inventor to file provisions of the AIA .
The following is a final Second Office Action on the merits in response to applicant’s filing from 05/27/2022.
Claims 1, 4, 8, 10-12, 15-17 and 20-23 are pending and have been considered below.

Priority
The application claims priority to foreign application DE 102019129431.2, filed on 10/31/2019. The priority is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/10/2020 and 06/10/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
Applicant’s arguments, filed 05/27/2022, with respect to the rejection of claim 1 under 35 USC 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103. Furthermore, EOhki discloses the actuator {2} includes a housing {25} which is at least cohesively or integrally attached to the control arm body {3}.
Applicant’s arguments, filed 05/27/2022, with respect to the rejection of claim 20 under Arnoux in view of Lamb have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Arnoux in view of .
Applicant's arguments/amendments filed 05/27/2022 with respect to the rejection of claim 21 have been fully considered but they are not persuasive, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893). Therefore, a new ground of rejection is made in view of 35 USC 103.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 8, 10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ohki (US 2004/0232648) in view of Mielke (US 2017/0203624).
Regarding claim 1, Ohki discloses {Figures 1-4} a chassis control arm for a wheel suspension, comprising a control arm body {3}, a spring abutment {7} and an actuator {2} which is arranged between the control arm body {3} and the spring abutment {7} and with which the position of the spring abutment {7} relative to the control arm body {3} can be adjusted, wherein the actuator {2} comprises a lifting gear {8} which is configured as a movement thread {8I + 8O} and which includes a lifting spindle {8I} on which the spring abutment {7} is arranged or on which the spring abutment is axially movably mounted, wherein the actuator {2} includes a housing {25} which is at least cohesively attached to the control arm body {3, Figure 2 shows the housing 25 is attached (integrally) to the control arm body 3}.
However, Ohki, does not explicitly disclose the cohesive attachment is at least a weld connection.
Mielke teaches {Figure 5} a cohesive attachment between the bottom of spring plate {8} and a control arm is at least a weld connection {20}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the connection of the actuator housing to the control arm as disclosed by Ohki to be attached cohesively by a weld seam in order to make possible “a high level of driving dynamics of the motor vehicle” [0005].
Regarding claim 4, Ohki discloses {Figure 2} the control arm body {3} includes a mounting flange {4} against which a flange-like protrusion of the actuator housing {25} rests [0016].
Regarding claim 8, Ohki discloses {Figure 2} the control arm body {3} is shaped such that the control arm body forms at least part of a housing for the actuator {2}.
Regarding claim 10, Ohki discloses {Figure 2} the control arm body {3} in cross-section forms a receiving space in which the actuator {2} is integrated or received.
Regarding claim 16, Ohki discloses {Figure 2, [0015]} the spring abutment {7} is mounted directly on the lifting spindle {8I}.
Regarding claim 17, Ohki discloses {Figure 2, [0015]} the spring abutment {7} directly rests on the lifting spindle {8I}.
Claim 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ohki and Mielke in view of Dobre (US 2016/0193890).
Regarding claim 11, Ohki and Mielke disclose all the aspects of claim 1. However, Ohki does not explicitly disclose the lifting spindle is at least partly received in the actuator housing.
	Dobre teaches {Figure 1} the lifting spindle {9} is at least partly received in the actuator housing {38}.
In light of these teachings it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the chassis control arm disclosed by Ohki and Mielke to include a housing encasing the lifting spindle and actuator in order to better protect the device [0007].
Regarding claim 12, Ohki and Mielke disclose all the aspects of claim 1. However, Ohki does not explicitly disclose the lifting spindle is axially shiftably or rotatably mounted in the actuator housing.
Dobre teaches {Figure 1} the lifting spindle {9} is axially shiftably or rotatably mounted in the actuator housing {38}.
In light of these teachings it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the chassis control arm disclosed by Ohki and Mielke to include a housing encasing the lifting spindle and actuator in order to better protect the device [0007].


Claim 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Arnoux (FR 2,840,257) in view of Fortmeier (US 2020/0247204).
Regarding claim 20, Arnoux discloses {Figures 2-4} a chassis control arm for a wheel suspension, comprising: a control arm body {3}, a spring abutment {8} and an actuator {13, 14} which is arranged between the control arm body {3} and the spring abutment {8} and with which the position of the spring abutment relative to the control arm body can be adjusted, wherein the actuator {13, 14} comprises a lifting gear {13} which is configured as a movement thread and which includes a lifting spindle {13} on which the spring abutment {8} is arranged or on which the spring abutment {8} is axially movably mounted. and wherein the actuator {14} includes a housing {14, 22} which is cohesively attached to the control arm body {3, Figure 2}.
However, Arnoux does not explicitly disclose the actuator includes a housing which is cohesively attached to the control arm body of a metal-plastic composite component, wherein the cohesive attachment is an injection-molded connection.
Fortmeier teaches {Figures 1-12} a housing {11} is cohesively attached to the control arm body {1 (2, 3)} creating a metal-plastic composite component [0025, 0038, 0090], wherein the cohesive attachment is an injection-molded connection [0023, 0048, 0080, 0090].
In light of these teachings it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the chassis control arm disclosed by Arnoux to injection mold a metal plastic composite component from the attachment of the actuator housing and control arm body in order to obtain a “single piece and materially uniform design” such that “the manufacturing process is further streamlined, and additional steps are avoided” [0042].
Regarding claim 23, Arnoux and Fortmeier disclose all the aspects of claim 20. However, Arnoux does not explicitly disclose the control arm and the actuator housing are metal-composite hybrids and connected to each other by plastic injection molding.
Fortmeier teaches {Figures 1-12} the control arm {1 (2, 3)} and the housing {11} are metal-composite hybrids [0090] and connected to each other by plastic injection molding [0048].
In light of these teachings it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the chassis control arm and actuator housing disclosed by Arnoux to each be metal composite hybrids in order to obtain a “single piece and materially uniform design” such that “the manufacturing process is further streamlined, and additional steps are avoided” [0042].
Claims 21, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Arnoux (FR 2,840,257). 
Regarding claim 21, Arnoux discloses {Figures 1-4} a chassis control arm for a wheel suspension, comprising: a control arm body {3}, a spring abutment {8, 12} and an actuator {11, 12, 13, 14} which is arranged between the control arm body and the spring abutment and with which the position of the spring abutment relative to the control arm body can be adjusted, wherein the actuator {13, 14} comprises a lifting gear {11, 12, 13, 15, 16, 17, 21} which is configured as a movement thread and which includes a lifting spindle {13} on which the spring abutment {8, 12} is arranged or on which the spring abutment is axially movably mounted, wherein the lifting gear includes a lifting nut {11} which is part of the spring abutment {8, 12}.
However, Arnoux does not explicitly disclose the lifting nut forms an integral part of the spring abutment. It would have been obvious to one having ordinary skill in the art at the time the invention was made to formed the lifting nut integrally with the spring abutment, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding claim 15, Arnoux discloses {Figures 1-4} the lifting nut {11} can be axially adjusted by the lifting spindle {13}.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ohki in view of Mielke as applied to claim 1 above, and further in view of Meyer (US 10,967,693).
Regarding claim 22, Ohki and Mielke disclose all the aspects of claim 1. However, Ohki does not explicitly disclose the cohesive connection further includes at least one of a solder connection, an adhesive connection, or an injection-molded connection.
Meyer teaches {Figure 1} a cohesive bond between a housing {105} and a control arm {101} of a vehicle suspension could include “a welded joint or a solder joint or an adhesive bond” [0032].
In light of these teachings it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the chassis control arm disclosed by Ohki and Mielke to include a cohesive connection comprising at least a welded joint, and a solder or adhesive connection in order to “achieve the technical advantage of an especially effective fastening” that “can be ensured by a firmly bonded connection” [0033].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614